Ex. 10.5
PUDA COAL, INC.
2008 Equity Incentive Plan
Restricted Stock Unit Director Grant Agreement

 
This Restricted Stock Unit Director Grant Agreement (the “Agreement”) is entered
into between Puda Coal, Inc., a Florida corporation (the “Company”), and
________ (the “Director”).
 
Pursuant to the terms of the 2008 Equity Incentive Plan (the “Plan”) the Company
hereby awards to Director restricted stock units (“Restricted Stock Units”) on
the terms and conditions as set forth in this Agreement and the Plan.  The grant
date for this award is ________ (the “Grant Date”).  Capitalized terms used but
not defined in this Agreement shall have the meaning specified in the Plan.
 
In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
 
1.      Award of Restricted Stock Units.  Subject to the terms and conditions of
this Agreement and the Plan (the terms of which are incorporated herein by
reference) and effective as of the Grant Date, the Company hereby grants to the
Director                  Restricted Stock Units.  The Restricted Stock Units
relate on a one-for-one basis to shares of the Company’s Common Stock (each such
share, adjusted in accordance with Section 14 of the Plan, a “Share”).
 
2.      Vesting.  Restricted Stock Units vest (meaning that the Director’s right
to the Restricted Stock Units become nonforfeitable and no longer subject to any
service requirement) in two equal installments on                    and
[every/the] six-month anniversary thereafter (each such date, a “Vesting Date”),
provided that with respect to each Vesting Date the Director remains in
continuous service on the Company’s Board of Directors (the “Board”) from the
Grant Date through the Vesting Date.  The period between the Grant Date and the
earlier of (a) the second Vesting Date referred to in the preceding sentence (b)
the Termination Date (defined in Section 3 below), and (c) the date the
Restricted Stock Unit terminates under Section 5 below in conjunction with
Section 14(c) of the Plan (such date, the “Change in Control Date”) is referred
to as the “Restricted Period.”
 
3.      Effect of Termination of Service; Forfeiture.  If the Director’s service
as a member of the Board terminates for any reason or under any circumstances
(including death or disability), the Director will vest in a pro rata portion of
the Restricted Stock Units through the date of such service termination (the
“Termination Date”) so that he or she will be treated as vested in that number
of Restricted Stock Units that vested on each Vesting Date occurring prior to
the Termination Date plus that additional number of Restricted Stock Units as he
or she would have been vested in as of the Termination Date if the award had
been subject to daily vesting for the 365-day period beginning on the last
preceding Vesting Date and ending on the Termination Date and the remainder of
the Restricted Stock Units shall be forfeited.  Upon forfeiture of Restricted
Stock Units, the portion of the award so forfeited shall terminate and the
Company shall have no obligation to issue any Shares in settlement of that
portion of the award.
 

--------------------------------------------------------------------------------


 
4.      Distribution.  Subject to any limitations set forth in this Agreement
(including Sections 7 and 17) and the Plan, and subject to any deferral election
made pursuant to Section 5 below, a number of Shares of Common Stock will be
issued (“distributed”) to the Director in settlement of this Restricted Stock
Unit equal to the number of then-vested Restricted Stock Units on (or as soon as
practicable after, but in no later event later than the date that is forty-five
(45) days after) the earlier of (a) the Vesting Date, (b) the Termination Date,
or (c) the Change in Control Date (the earlier of such dates, and without regard
to any deferral of such date pursuant to Section 5, the “Distribution
Date”).  Subject to any deferral election made pursuant to Section 5 below, upon
or as soon as practicable following the Distribution Date, stock certificates
(including electronic representations of the same, the “Certificate”) evidencing
the Shares issued upon settlement of vested Restricted Stock Units shall be
issued and registered in the Director’s name and delivered to (or appropriate
notice in the case of electronic Certificate delivered to) the Director (or in
the case of the Director’s death, to the Director’s beneficiary or estate).
 
5.      Change in Control.  In the event of a Change in Control (as defined in
the Plan and as modified by Section 17 below), the Board or Committee may, in
its discretion, (i) provide for the assumption or substitution of, or adjustment
(including to the number and type of Shares and purchase price applicable) to,
each outstanding Award; (ii) terminate any restrictions on Stock Awards; and/or
(iii) provide for the cancellation of Awards for a cash payment to the Director.
For the purposes of this Section 14(c), an Award shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Change in Control, as the case may be, each holder of an
Award would be entitled to receive upon exercise of the Award the same number
and kind of shares of stock or the same amount of property, cash or securities
as such holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares covered by the Award at such time (after giving
effect to any adjustments in the number of Shares covered by the Award as
provided for in Section 14(a)); provided that if such consideration received in
the transaction is not solely common stock of the successor corporation, the
Administrator may, with the consent of the successor corporation provide for the
consideration to be received upon exercise of the Award to be solely common
stock of the successor corporation equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction.
 
6.      Deferral Election.  Subject to any conditions deemed appropriate from
time to time by the Committee (including suspension of the right to elect
deferrals or to make changes to any existing deferral election), the Director
may elect to defer the Distribution Date set forth in Section 4 above using the
form attached as Exhibit A (or any successor form approved by the
Administrator).
 
7.      Dividends.  Participants holding Restricted Stock Units shall be
entitled to receive credit for cash dividends, stock dividends and other
distributions paid during the Restricted Period with respect to the
corresponding number of Shares of Common Stock underlying the Restricted Stock
Units, provided that the fair market value of any such dividends or
distributions shall be converted into an additional number of Restricted Stock
Units (based on the Fair Market Value of the Common Stock at the time of such
payment or distribution), which additional Restricted Stock Units shall be
subject to the same forfeiture restrictions and restrictions on transferability
as apply to, and shall be settled at the same time as, and subject to the same
deferral elections as, the Restricted Stock Units with respect to which they
relate.  Credit under this paragraph for any dividends paid during the
Restricted Period shall be done as soon as practicable following the payment
date for such dividend.
 
2

--------------------------------------------------------------------------------


 
8.      Tax Withholding Obligations.  In such rare circumstances in which
withholding is applicable, to meet any such obligations of the Company and
Director that might arise with respect to any withholding taxes, FICA
contributions, or the like under any federal, state, local or PRC statute,
ordinance, rule, or regulation in or connection with the award grant, vesting,
deferral, or settlement of the Restricted Stock Units, the Committee can, in the
limited circumstances where appropriate, require that the Company withhold a
number of shares of Common Stock otherwise deliverable having a Fair Market
Value sufficient to satisfy the statutory minimum (or such higher amount as is
allowable without adverse accounting consequences) of the Participant’s
estimated total federal, state, local or PRC tax obligations associated with
vesting or settlement of the Restricted Stock Units.  In such rare
circumstances, the Company may also, in lieu of or in addition to the foregoing,
at its sole discretion, either require the Director to deposit with the Company
an amount of cash sufficient to meet the withholding requirements and/or
withhold the required amounts from the Director’s pay during the pay periods
next following the date on which any such applicable tax liability otherwise
arises.  The Company shall not deliver any of the Certificates until and unless
the Director has made the deposit required herein or proper provision for
required withholding has been made. The Director hereby consents to any action
reasonably taken by the Company to meet the withholding obligations.
 
9.      Restriction on Transferability.  Until the Distribution Date, the
Restricted Stock Units may not be sold, transferred, pledged, assigned, or
otherwise alienated at any time.  Any attempt to do so contrary to the
provisions hereof shall be null and void.
 
10.    Rights as Shareholder.  Subject to Section 6 above with respect to
dividend rights, the Director shall not have voting or any other rights as a
stockholder of the Company with respect to the Restricted Stock Units prior to
the Distribution Date. Upon the Distribution Date, the Director will obtain full
voting and other rights as a shareholder of the Company.
 
11.    Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Director, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
 
12.    Effect on Other Employee Benefit Plans.  The value of the Restricted
Stock Units granted pursuant to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Director’s benefits under any director or other benefit plan sponsored by
the Company or any Subsidiary except as such plan otherwise expressly
provides.  The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s or any Subsidiary’s director or other benefit
plans.
 
3

--------------------------------------------------------------------------------


 
13.    Amendment.  This Agreement may be amended only by a writing executed by
the Company and the Director which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to the Director, and
provided that no such amendment adversely affects the rights of the Director
(but limiting the foregoing, the Committee reserves the right to change, by
written notice to the Director, the provisions of the Restricted Stock Units or
this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to Restricted Stock Units which are then
subject to restrictions as provided herein).  Notwithstanding anything else to
the contrary in this Section 12 or in the Plan, any amendment to this Agreement
shall be subject to the requirements of Section 16 below.
 
14.    Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its stock administrator.
Any notice to be given to Director shall be addressed to Director at the address
listed in the Company’s records.  By a notice given pursuant to this Section,
either party may designate a different address for notices.  Any notice shall
have been deemed given when actually delivered.
 
15.    Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
 
16.    Construction.  The Restricted Stock Units are being issued pursuant to
Section 11 of the Plan and are subject to the terms of the Plan.  A copy of the
Plan has been given to the Director, and additional copies of the Plan are
available upon request during normal business hours at the principal executive
offices of the Company.  To the extent that any provision of this Agreement
violates or is inconsistent with an express provision of the Plan, the Plan
provision shall govern and any inconsistent provision in this Agreement shall be
of no force or effect.
 
17.    Code Section 409A Matters.  This Restricted Stock Unit award is a
nonqualified deferred compensation arrangement subject to Code Section
409A.  The Company has attempted in good faith to structure this Restricted
Stock Unit award (including any deferral elections made in connection with such
award) in a manner that complies with Section 409A, including the exemptions
from and rules for permissible deferred payment rights thereunder.  There can be
no assurance that the Internal Revenue Service will agree that this award
complies with Section 409A and to the extent it does not agree the Director
shall be fully responsible for any additional taxes, penalties and/or interest
that might apply as a result of such adverse determination.  To the extent this
award contemplates multiple Distribution Dates, each amount to be paid (Shares
to be distributed) hereunder on any particular Distribution Date is designated
as a separate payment and such payments will not collectively be treated as a
single payment.  Any subsequent deferral election shall comply with the
subsequent deferral election rules of Section 409A(a)(4)(C) (which, as relevant
to this award, are set forth on the election form attached hereto as Exhibit
A).  Notwithstanding anything else to the contrary in this Agreement or in the
Plan, the Company may accelerate distribution of Shares under this Agreement
only in accordance with Treas. Reg. §1.401A-3(j)(4).
 
4

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary contained in the Plan or this
Agreement, any acceleration of the Distribution Date that occurs pursuant to
Section 5 above and/or Section 14(c) of the Plan shall only occur on a Change in
Control (as defined in the Plan) that qualifies as a “change in ownership or
effective control,” or a “change in ownership of a substantial portion of the
assets,” of the Company, all as defined under Code Section 409A.  In addition,
for all purposes under this Agreement and to the extent permitted under Code
Section 409A, the Director shall have a “separation from service” as defined
under Code Section 409A upon the Termination Date.
 
18.    Miscellaneous.
 
(a)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.  The Company shall have no liability
for failure to issue Shares pursuant to this Agreement unless it is able to do
so in compliance with all Applicable Laws.
 
(b)           All obligations of the Company under the Plan and this Agreement,
with respect to the Restricted Stock Units, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
 
(c)           By signing this Agreement, the Director acknowledges that his or
her personal employment or other service information regarding participation in
the Plan and information necessary to determine and pay, if applicable, benefits
under the Plan must be shared with other entities, including companies related
to the Company and persons responsible for certain acts in the administration of
the Plan.  By signing this Agreement, the Director consents to such transmission
of personal data, as the Company believes is appropriate to administer the Plan.
 
(d)           To the extent not preempted by federal law of the United States,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

 
“Director”
 
“Company”
Puda Coal, Inc.
            
By
     
Name:
     
Title:
 

 
6

--------------------------------------------------------------------------------


 
Exhibit A
PUDA COAL, INC.
RESTRICTED STOCK UNIT
 
DEFERRAL ELECTION
 
The following election constitutes an election by the undersigned (“you”) to
defer payment of vested benefits and recognition of income pursuant to the
Restricted Stock Unit (“RSU”) Director Grant Agreement (“Agreement”) between you
and Puda Coal, Inc. (“Company”) under the Company’s 2008 Equity Incentive
Plan.  This Deferral Election may be entered into prior to or, in limited
circumstances (described below) following, the grant of your RSU in
2008.  Capitalized terms used but not defined have the meanings set forth in the
Company’s standard form Agreement for Director RSU grants.
 
You understand you are not obligated to make a deferral election in the manner
offered on this election form.  If you do not make a deferral election on this
form, the Distribution Date of the RSU (the date the Shares subject to vested
RSUs will be issued to you) will be the earlier of:
 
(a)
the Vesting Date of your RSU, or

 
(b)
your Termination Date (see Sections 2, 3 and 4 of the Agreement), or

 
(c)
the Change in Control Date (see Sections 2, 4, 5 and 17 of the Agreement and
Section 14(c) of the Plan),

 
or as soon as practicable thereafter, but in no later event later than the date
that is forty-five (45) days after the relevant date.


Even if you make a deferral election on this form, the Shares underlying your
vested RSUs will be distributed to you (or your heirs or estate) earlier than
the date(s) you elect in the event of (1) your death prior the elected
distribution date(s), or (2) a Change in Control of the Company in which your
RSUs are terminating under Section 5 of the Agreement.
 
I.           Deferral Election Made Prior to Grant Date of RSU.  To defer the
Distribution Date of the RSU beyond the date specified in the second paragraph
above, please select one of the following choices (A-E).
 
You agree to defer the Distribution Date applicable to your RSU so that the
Shares underlying your vested RSU will be issued to you:
 
 
A.
________ In one installment on January 15, 20__ (but not before the Third
Anniversary); or

 
 
B.
________ In _______ (not to exceed five) annual installments starting on January
15, 20__ (but not before the Third Anniversary); or

 
 
C.
________ In one installment on the date that is thirty (30) days following your
Termination Date (the date that your service on the Company’s Board terminates
other than as a result of your death) that occurs after the Third Anniversary;
or

 
7

--------------------------------------------------------------------------------


 
 
D.
________ In one installment on the earlier of (1) January 15 , 20__ (but not
before the Third Anniversary) or (2) the date that is thirty (30) days following
your Termination Date that occurs after the Third Anniversary; or

 
 
E.
________ In _______ (not to exceed five) annual installments starting on January
15, 20__ (but not before the Third Anniversary), unless your Termination Date
occurs after the Third Anniversary but before distribution of the final
installment under this Section E, in which case any Shares related to vested
RSUs that have not yet been distributed shall be distributed in a single
installment on the date that is thirty (30) days following your Termination
Date.

 
Your election above shall become irrevocable as of the Grant Date and may be
changed only in accordance with the requirements of Section II below.


II.           Deferral Election Made After the Date of Grant.  To defer the
Distribution Date of the RSU beyond the date specified at the Grant Date
(including any Deferral Election you previously made with respect to the RSU
under Section I above), the following rules will apply to your Deferral Election
and, to the extent your election under this Section II does not conform with
these rules, your election will be void and the original Distribution Date or
your prior election, as applicable, will continue to apply:
 
 
·
Your Deferral Election under this Section II will become irrevocable as of tenth
(10th) day after it is delivered to the Company, subject to the Company’s review
of the Deferral Election to ensure that it complies with all the requirements
set forth herein, in the Agreement and in the Plan.

 
 
·
Your Deferral Election under this Section II will not be given effect until
twelve (12) months and one day after the date on which it becomes irrevocable.

 
 
·
The date specified in your Deferral Election under this Section II must be after
the date that is five (5) years after whichever of the following date(s) (the
“Prior Distribution Date”) would have applied in the absence of your election
under this Section II:  (a) the Third Anniversary, or (b) the last of the
date(s) previously specified under a Deferral Election under Section I above.

 
You agree to defer the Distribution Date applicable to your RSU so that the
Shares underlying your vested RSU will be issued to you:
 
A.
________ In one installment on January 15 , 20__ (but not before the Prior
Distribution Date); or

 
B.
________ In _______ (not to exceed five) annual installments starting on January
15, 20__ (but not before the Prior Distribution Date); or

 
C.
________ In one installment on the earlier of (1) January 15 , 20__ (but not
before the Prior Distribution Date) or (2) the date that is thirty (30) days
following the fifth (5th) anniversary of your Termination Date (the date that
your service on the Company’s Board terminates other than as a result of your
death).

 
8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
The Company shall have sole discretion to revise the terms of this election
form, or the procedures with respect to making this election or any election
change, to the extent the Company deems it helpful or appropriate to comply with
applicable law.
 

--------------------------------------------------------------------------------

[Director Name]
 

--------------------------------------------------------------------------------

[Date]
 
9

--------------------------------------------------------------------------------


 